The court is of the opinion that the intention of the grantor in the deed from Sarah B. Thayer to John S. Langley, dated February 27, 1872, as appears both from the deed itself and the conduct of the parties in interest, was to convey all of her interest in the estate of her grandfather, John S. Langley, to the respondent in the present petition, John S. Langley. The clause in the deed which describes this property as inherited from her father is simply a matter of false description. Rejecting this, according to well-settled rules of construction, there is still left a good conveyance. Waterman v. Andrews,14 R.I. 589; 2 Pingree Real Pr. § 1378; 2 Devlin on Deeds, §§ 835, 836. The court is, therefore, of the opinion that the respondent, John S. Langley, took the title of Sarah B. Thayer under said deed, and that the petitioners have no valid claim to the proceeds of the land in the hands of the commissioner.
Petition denied and dismissed with costs.